department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-111973-10 date date internal_revenue_service number release date ------------------------- ---------------------------------- -------------- ------------------- ------------------------------------ ------------------------------------- legend legend taxpayer -------------------------------------------------------------------------------- ---------------------------------------------------------- --------------------------------------------- -------------------------------- ---------------------- ------- ------- ------- ------- ------------------ ---------------------- busine sec_1 busine sec_2 year1 year2 year3 year4 date1 date2 dear ------------- this letter is in response to a letter dated ----------------------requesting rulings with respect to the treatment of deferred research_and_experimental_expenditures under sec_59 of the internal_revenue_code the code the represented facts are as follows taxpayer is a widely held publicly traded corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return taxpayer is engaged in busine sec_1 busine sec_2 and certain other businesses x is a plr-111973-10 wholly owned subsidiary of taxpayer in addition to x taxpayer will form y another wholly owned subsidiary to carryout the proposed reorganization taxpayer plans to separate busine sec_1 and busine sec_2 from its other businesses as an independent publicly traded company and plans to implement the following contribution and distribution transactions first taxpayer will contribute various assets and liabilities to x including a all of its busine sec_1 assets and liabilities b all of its busine sec_2 assets and liabilities and c the stock of subsidiaries engaged in the busine sec_1 and the busine sec_2 the drop-down immediately thereafter taxpayer will contribute the stock of x to y the contribution finally taxpayer will distribute all of the y stock to the common_stock shareholders of taxpayer the distribution although the transactions are subject_to final action by the taxpayer’s board_of directors it is expected that the drop-down and the contribution will occur on or about date1 the contribution date and that the distribution will occur on or about date2 the distribution date taxpayer will treat the drop-down as a transaction in which no gain_or_loss is recognized under sec_351 of the code and taxpayer will treat the contribution and the distribution as a type_d_reorganization under sec_368 and sec_355 taxpayer does not presently intend to seek a ruling from the internal_revenue_service regarding the tax treatment of the foregoing transactions as part of the drop-down taxpayer will transfer its business1-related and business2- related intellectual_property to x for year1 taxpayer elected under sec_59 to capitalize and amortize over years certain busine sec_1 research_and_experimental_expenditures for year2 taxpayer elected under sec_59 to capitalize and amortize over years certain busine sec_1 and busine sec_2 research_and_experimental_expenditures in addition taxpayer intends to elect under sec_59 to capitalize and amortize over years certain busine sec_1 and busine sec_2 research_and_experimental_expenditures incurred in year3 and the first part of year4 up to the contribution date a portion of the costs deferred under code sec_59 for year1 year2 year3 and year4 collectively sec_59 amount will still be unamortized as of the contribution date accordingly taxpayer requests the following rulings under sec_59 the unamortized remaining account balance of the sec_59 amount carries over to x the unamortized remaining account balance of the sec_59 amount that carries over to x will continue to be amortized by x in the same manner and over the remaining period that such amounts would have been amortized by taxpayer and for the calendar_year that the assets associated with the busine sec_1 and busine sec_2 including the unamortized remaining account balance of the sec_59 amount are transferred by taxpayer to x the deduction associated with sec_59 plr-111973-10 election relating to such businesses will be split ratably between taxpayer and x taxpayer will claim a deduction based on a the portion of the sec_59 amount incurred during the first part of the year of the contribution up to the contribution date and b that portion of the remaining unamortized account balance as of the first day of the year4 that would have been claimed for such year by taxpayer absent a transfer of the businesses each multiplied by a fraction the numerator of which is the number of whole months in such year prior to date1 and the denominator of which is twelve the balance of the portion of the sec_59 amount incurred during the first part of the year of the contribution up to date1 and the balance of the unamortized sec_59 amount as of the first day of year4 that would have been claimed by taxpayer for such year absent a transfer will be claimed by x in general sec_174 provides two methods_of_accounting for research or experimental expenditures under sec_174 taxpayers may deduct their research or experimental expenditures in the taxable_year in which they are paid_or_incurred or they may elect under sec_174 to amortize such expenditures over a period of not less than months in addition to the methods_of_accounting for research_and_experimental_expenditures under sec_174 sec_59 allows a taxpayer to elect for regular_tax purposes to capitalize and amortize research_and_experimental_expenditures and other expenditures that may give rise to a minimum_tax_preference over a 10-year period beginning in the taxable_year in which the expenditures were paid of incurred sec_59 provides that a qualified_expenditure includes any amount but for an election under sec_59 that would have been allowable as a deduction under sec_174 for the taxable_year in which it was paid_or_incurred an election under sec_59 may be made for any portion of any qualified_expenditure further no deduction shall be allowed under any other section for any qualified_expenditure to which an election under sec_59 applies sec_59 provides that the election may be revoked only with the consent of the secretary sec_1016 sets forth the general rules for determining the adjusted tax basis_of_property sec_1_59-1 states that the amount elected under sec_59 is properly chargeable to a capital_account under sec_1016 sec_1016 requires that proper adjustment to the tax basis_of_property be made for amounts allowed as a deduction under sec_59 sec_362 states that if property is acquired by a corporation in connection with a transaction to which sec_351 or sec_368 apply the tax basis to the transferee shall be the same as it would be in the hands of the transferor increased by the gain recognized to the transferor on such transfer plr-111973-10 the facts and issues in this ruling_request are similar to those in philadelphia and reading corporation and southern carbon corporation v the united_states 602_f2d_338 ct_cl where the court allowed a transferee of a mineral_property to treat deferred development_expenditures in the same manner as if it were in the transferor the transfer of the mineral_property was in connection with transactions described in sec_351 the transferor_corporation had incurred development_expenditures related to the mineral_property and had elected to defer and amortize under sec_616 although no specific authority exists as to the treatment of the unamortized development_expenditures the court permitted the transferee to continue to amortize the remaining balance of the deferred expenditures the court recognized that in transactions described under sec_351 and sec_368 the transferor has not made a new investment but merely changed the form of the old both sec_351 and sec_368 are the result of statutory recognition of the mere change in form of legal ownership without a substantial change in the substance of the transferor’s investment the court also noted that such transferees acquire the property at the transferors’ adjusted_basis and therefore they only have basis in those development expenses which the transferors have not previously expensed or amortized furthermore amortization deduction can only be taken by the transferees over production of the minerals actually benefited by the development costs similarly in the current rulings request no specific authority exists as to whether the research_and_experimental_expenditures for which the election under sec_59 is made could carry over to x such that x could continue to amortize the remaining balance of the expenditures deferred under sec_59 nevertheless the current facts show that the transfer of the assets related to research_and_experimental_expenditures was in connection with a change in the legal ownership of the property without a change in the substance of its investment pursuant to sec_1_59-1 and sec_1016 taxpayer’s basis in the assets that generated the research_and_experimental_expenditures reflects the expenditures deferred under sec_59 and is reduced by the expenditures that were deducted in prior taxable years furthermore x’s basis in the assets is determined by taxpayer’s basis immediately prior to the transfer accordingly given the facts and circumstances of this rulings request we conclude the following the unamortized remaining account balance of the sec_59 amount carries over to x the unamortized remaining account balance of the sec_59 amount that carries over to x will continue to be amortized by x in the same manner and over plr-111973-10 the remaining period that such amounts would have been amortized by taxpayer and for the calendar_year that the assets associated with the busine sec_1 and busine sec_2 including the unamortized remaining account balance of the sec_59 amount are transferred by taxpayer to x the deduction associated with the sec_59 election relating to such businesses will be split ratably between taxpayer and x taxpayer will claim a deduction based on a the portion of the sec_59 amount incurred during the first part of the year of the contribution up to the contribution date and b that portion of the remaining unamortized account balance as of the first day of the year4 that would have been claimed for such year by taxpayer absent a transfer of the businesses each multiplied by a fraction the numerator of which is the number of whole months in such year prior to date1 and the denominator of which is twelve the balance of the portion of the sec_59 amount incurred during the first part of the year of the contribution up to date1 and the balance of the unamortized sec_59 amount as of the first day of year4 that would have been claimed by taxpayer for such year absent a transfer will be claimed by x except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied concerning whether amounts taxpayer treated as research_and_experimental_expenditures eligible for treatment under sec_174 or sec_59 are research_and_experimental_expenditures within the meaning of sec_174 no opinion is expressed whether the drop-down will qualify under sec_351 or whether the contribution and distribution will qualify under sec_368 or sec_355 this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of the letter must be attached to any income_tax return to which it is relevant plr-111973-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jaime park senior technician reviewer branch office of associate chief_counsel passthroughs special industries
